    Case: 5:16-cv-00457-KKC Doc #: 24 Filed: 06/10/20 Page: 1 of 6 - Page ID#: 1709




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON


MELISSA KALAR,                                          CIVIL ACTION NO. 5:16-457-KKC
        Plaintiff,

V.                                                            OPINION AND ORDER


ANDREW SAUL, Commissioner of
Social Security,
        Defendant.



                                            *** *** ***

         This matter is before the Court on cross motions for summary judgment. Plaintiff

Melissa Kalar brought this action pursuant to 42 U.S.C. § 405(g), seeking judicial review of

an administrative decision to deny her disability insurance benefits. (DE 1.) For the reasons

stated below, the Court denies Plaintiff’s motion for summary judgment, grants Defendant

Andrew Saul,1 Commissioner of Social Security’s motion for summary judgment, and affirms

the Commissioner’s decision.

                                           Background

         Plaintiff filed an application for disability insurance benefits on April 22, 2008,

alleging disability beginning on February 1, 2001. (AR at 41.) The claim was initially denied

on May 23, 2008, and upon reconsideration on August 5, 2008. (AR at 41.) A hearing was held

before Administrative Law Judge Ronald M. Kayser on February 1, 2010, and ALJ Kayser

denied Plaintiff’s application on March 22, 2010. (AR at 41, 46.) After the Appeals Counsel


1
 Although Plaintiff’s complaint named Carolyn W. Colvin, Acting Commissioner of Social Security, as
Defendant (DE 1), pursuant to FED. R. CIV. P. 25(d), a public officer’s successor may be automatically
substituted as a party.

                                                  1
Case: 5:16-cv-00457-KKC Doc #: 24 Filed: 06/10/20 Page: 2 of 6 - Page ID#: 1710




denied review of the ALJ’s decision (AR at 32-35), Plaintiff filed an appeal to this Court.

Finding that “there has plainly been a violation of the regulations at 20 C.F.R. §

404.1527(d)(2) in the present case,” the Court remanded the decision for further

consideration. Kalar v. Comm’r of Soc. Sec., No. 10-CV-428-GWU, 2011 WL 5326072, at *3-

*4 (E.D. Ky. Nov. 3, 2011).

        ALJ Kayser held another hearing on December 11, 2012, and, on January 14, 2013,

again denied the application, concluding that Plaintiff was not under a disability from

February 1, 2001 through the date last insured. (AR at 584, 591.) In denying Plaintiff’s claim,

the ALJ engaged in the five-step sequential process set forth in the regulations under the

Social Security Act, 20 C.F.R. § 404.1520(a)-(e). See, e.g., Walters v. Comm’r of Soc. Sec., 127

F.3d 525, 529 (6th Cir. 1997).

        At step one, the ALJ determined that “[t]he claimant did not engage in substantial

gainful activity during the period from her alleged onset date of February 1, 2001 through

her date last insured of March 31, 2001.” (AR at 586.)

        At step two, the ALJ determined that “[t]hrough the date last insured, the claimant

had the following severe impairments: fibromyalgia, tension headaches, and obesity.” (AR at

587.)

        At step three, the ALJ determined that “[t]hrough the date last insured, the claimant

did not have an impairment or combination of impairments that met or medically equaled

the severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.”

(AR at 587.)




                                               2
    Case: 5:16-cv-00457-KKC Doc #: 24 Filed: 06/10/20 Page: 3 of 6 - Page ID#: 1711




         Before proceeding to step four, the ALJ determined that –

                through the date last insured, the claimant had the residual
                functional capacity to perform medium work as defined in 20
                C.F.R. 404.1567(c) except that she could not climb ropes,
                scaffolds or ladders; was limited to frequently climbing ramps
                and stairs, balancing, crawling, stopping, crouching and
                kneeling; and could not work around unprotected heights and
                dangerous machinery.

(AR at 588.) At step four, the ALJ determined that “[t]hrough the date last insured, the

claimant was capable of performing past relevant work as a teacher aide,” and that “[t]his

work did not require the performance of work-related activities precluded by the claimant’s

residual functional capacity.” (AR at 590.) The ALJ also determined that “considering the

claimant’s age, education, work experience, and residual functional capacity, there were

other jobs that existed in significant numbers in the national economy that the claimant also

could have performed.” (AR at 590.) In making this determination, the ALJ relied on a

vocational expert, who testified that a hypothetical individual with those factors “would have

been able to perform the requirements of a representative occupation such as janitor/cleaner.”

(AR at 591.) The ALJ thus concluded that “[t]he claimant was not under a disability, as

defined in the Social Security Act, at any time from February 1, 2001, the alleged onset date,

through March 31, 2001, the date last insured.” (AR at 591.)

         Plaintiff requested review of the ALJ’s decision, but on February 6, 2015, the Appeals

Counsel denied that request, finding that the decision addressed the issues and complied

with the Court’s remand. (AR at 575.) On December 15, 2016, Plaintiff filed an appeal to this

Court. (DE 1.)2 Plaintiff filed her motion for summary judgment on October 14, 2019 (DE 19),

and the Commissioner filed his on December 3, 2019 (DE 23).




2Because the claim files of the ALJ’s 2013 decision could not be located, the Commissioner filed a
motion for remand on February 17, 2017 (DE 10); Plaintiff filed no objection to the motion to remand,
which the Court granted on February 21, 2017 (DE 11). The Appeals Council having eventually located

                                                 3
Case: 5:16-cv-00457-KKC Doc #: 24 Filed: 06/10/20 Page: 4 of 6 - Page ID#: 1712




                                             Analysis

I. Standard

       This Court’s review of the decision by the ALJ “is limited to determining whether it is

supported by substantial evidence and was made pursuant to proper legal standards.” Rogers

v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Under Sixth Circuit law, “[t]he

substantial evidence standard is met if a reasonable mind might accept the relevant evidence

as adequate to support a conclusion,” and a court “will defer to that finding even if there is

substantial evidence in the record that would have supported an opposite conclusion.”

Longworth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005) (citations and internal

quotation marks omitted). Under the Social Security Act’s framework, “[t]he burden lies with

the claimant to prove that she is disabled.” Foster v. Halter, 279 F.3d 348, 353 (6th Cir. 2001).

II. Discussion

       Plaintiff first argues that the ALJ failed to consider the medical opinion of Dr.

Suzanne Pica – specifically, the functional capacity evaluation that she had completed,

memorialized in Exhibit 22F (DE 19-1 at 2-3). However, the ALJ’s decision includes explicit

discussion of Dr. Pica’s medical opinion and Exhibit 22F, noting that while Dr. Pica had

stated “that the claimant was very limited… her opinion was expressed over 8 years after the

claimant was last insured for benefits (Exhibit 22F) and… the evidence does not show that

the claimant had some of the impairments cited by Dr. Pica during the relevant period, or

that they were ‘severe’ during that period.” (AR at 589.) Plaintiff argues, further, that

although the medical opinion of Dr. James Owen would have helped to corroborate Dr. Pica’s

findings, it was not discussed in the ALJ’s reasoning. (DE 19-1 at 3.) However, Dr. Owen

examined Plaintiff in July 2012 and did not offer an opinion as to whether Plaintiff’s condition


the files of the ALJ’s 2013 decision, the Commissioner filed a motion to redocket the case on May 31,
2019 (DE 12), which the Court granted on June 5, 2019 (DE 15).

                                                 4
Case: 5:16-cv-00457-KKC Doc #: 24 Filed: 06/10/20 Page: 5 of 6 - Page ID#: 1713




and symptoms would have been present during the timeframe at issue in this case. (AR at

754.) “Evidence of disability obtained after the expiration of insured status is generally of

little probative value.” Strong v. Soc. Sec. Admin., 88 F. App’x 841, 845 (6th Cir. 2004)

(citation omitted). Even if Dr. Owen had given a retrospective medical opinion on what the

state of Plaintiff’s condition and symptoms had been more than ten years earlier, the Sixth

Circuit has found that such evidence “is not entitled to significant weight.” Id.

       Plaintiff also argues that that a medical expert upon whose opinion the ALJ relied,

Dr. H.C. Alexander, gave “only tangentially relevant” testimony, which was “disorganized

and rambling” and produced so many inaudible “gaps” in the transcript that the Court must

accept the conclusion “that the Commissioner had failed to provide a complete administrative

record upon which the Court can fairly adjudicate whether the Commissioner’s decision is

supported by substantial evidence.” (DE 19-1 at 4-5.) Simply put, Plaintiff fails to provide

any legal support for the proposition that her claims about Dr. Alexander’s testimony

necessarily render a determination that the ALJ’s decision was unsupported by substantial

evidence. Plaintiff does not argue – nor does anything in the briefing or administrative record

support the conclusion – that the inaudible portions of Dr. Alexander’s testimony, had they

been made clear in the transcript, would have supported her disability claims. “Absent an

indication that the missing portion of the transcript would bolster [Plaintiff’s] arguments or

prevent judicial review, this Court will not remand a case based upon inaudible portions of

the record.” Williams v. Comm’r of Soc. Sec., 289 F.3d 556, 557-58 (8th Cir. 2002) (citations

omitted).

                                         Conclusion

       Accordingly, the Court hereby ORDERS that:

       1) Plaintiff’s motion for summary judgment (DE 19) is DENIED;

       2) Defendant’s motion for summary judgment (DE 23) is GRANTED;

                                               5
Case: 5:16-cv-00457-KKC Doc #: 24 Filed: 06/10/20 Page: 6 of 6 - Page ID#: 1714




     3) the decision of the Commissioner is AFFIRMED pursuant to sentence four of 42

     U.S.C. § 405(g), as it was supported by substantial evidence and was decided by proper

     legal standards; and

     4) a judgment will be entered contemporaneously with this order.

     Dated June 10, 2020




                                           6
